

115 HR 6341 IH: Protect Medicare for Seniors Act of 2018
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6341IN THE HOUSE OF REPRESENTATIVESJuly 11, 2018Mr. Walz (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for the extension or renewal of certain
			 reasonable cost reimbursement contracts under the Medicare program through
			 2020.
	
 1.Short titleThis Act may be cited as the Protect Medicare for Seniors Act of 2018. 2.Providing for the extension or renewal of certain reasonable cost reimbursement contracts under the Medicare program through 2020Section 1876(h)(5)(C)(iv) of the Social Security Act (42 U.S.C. 1395mm(h)(5)(C)(iv)) is amended by striking two and inserting 4.
		